Citation Nr: 0313355	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  01-06 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The veteran served on active duty from July 1942 to October 
1945 and August 1950 to November 1951.  He died in December 
1999.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was before the Board in March 2003 and was remanded 
for additional development.  The requested development having 
been attempted, it is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran had no service-connected disabilities during 
his lifetime.  

3.  The veteran died in December 1999.  

4.  The death certificate lists the immediate cause of death 
as cardiac arrest.

5.  The veteran's cardiac arrest which caused his death was 
not manifested during his military service or for many years 
thereafter; nor was it otherwise related to the veteran's 
service.

6.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.

7.  The appellant does not meet the statutory criteria for 
eligibility for Dependents' Educational Assistance.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2002).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002).

3.  The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§ 3.807 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decision, Statement of the Case, Board 
remand, and various correspondence from the RO (in 
particular, the Board remand and an April 2003 letter from 
the RO), the appellant has been notified of the law and 
regulations governing entitlement to the benefit she seeks, 
the evidence which would substantiate her claim, and the 
evidence which has been considered in connection with her 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and she has been provided ample opportunity 
to submit information and evidence.  

Moreover, because there is no indication that there is any 
existing potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
VA has fulfilled its obligation to assist in this regard.  
Indeed, the appellant was specifically advised that she could 
provide the veteran's terminal treatment records or complete 
and return a VA Form 21-4142, Authorization For Release of 
Information, which would authorize the VA to obtain the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  There is no 
outstanding request for a hearing.  

Additionally, neither the appellant nor her representative 
have identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that the VA has not attempted to 
obtain.  Moreover, in response to the April 2003 letter from 
the RO which notified the appellant of the need to obtain the 
veteran's terminal treatment records, she stated that all 
medical evidence had been submitted.

The Board has contemplated whether a VA medical opinion is 
warranted in this case.  Such opinions are "necessary" 
under 38 U.S.C.A. § 5103A(d) when:  (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  In this case, however, there is no evidence 
even suggesting a connection between the veteran's death and 
his period of service.  As such, an opinion is not 
"necessary" in this case.  See Wells v. Principi, No. 02-
7404 (Fed. Cir. Apr. 29, 2003).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of her claims 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Initially, the record shows that service connection was not 
established for any disability during the veteran's lifetime.  

The service medical records are completely negative for 
complaints, clinical findings, or diagnosis indicative of any 
heart disorder.  

The post-service evidence of medical treatment received by 
the veteran consists of reports of dental treatment upon his 
discharge from service in the 1950s and a March 1999 
Statement of Attending Physician reflecting that the veteran 
had a major diagnosis of severe Alzheimer's, mild diabetes 
mellitus, and status post prostate carcinoma.  This medical 
statement also reflects that the veteran was housebound.  

Upon consideration of the May 1999 Statement of Attending 
Physician, in a July 1999 rating decision, the veteran was 
awarded special monthly pension on account of need of regular 
aid and attendance effective from July 1999.

The veteran's death certificate indicates that he died in 
December 1999, with the immediate and single cause of death 
being cardiac arrest.  

Upon consideration of the foregoing, the Board finds that 
there is no medical evidence that a cardiac disorder was 
present during service or for many years thereafter.  
Similarly, there is no medical evidence that the veteran 
developed a heart condition in later years or that such a 
condition was related to any incident of service.  Lacking 
evidence of a cardiac disorder during service or of a nexus 
to service of the cardiac arrest which was the cause of the 
veteran's death, service connection for a cardiac disorder is 
not established.  Further, because there is no medical 
evidence that a cardiac disorder was first manifested within 
one year after the veteran's separation from service, service 
connection cannot be presumed.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Finally, the only evidence the veteran suffered from any 
disability following service is the February 1999 diagnoses 
of severe Alzheimer's, mild diabetes mellitus, and status 
post prostate carcinoma.  There is no evidence that any of 
these disabilities played any role in the veteran's death and 
more importantly that they had any link to his periods of 
service.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service or that 
the veteran had a service-connected disability that 
materially contributed to his death.  Where a preponderance 
of the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107; see also 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

DIC under the provisions of 38 U.S.C.A. §  1318.

Pertinent law and regulations provide that a VA claimant may 
receive section 1318 DIC benefits in the same manner as if 
the death were service-connected, if not based on misconduct, 
if the veteran was in actual receipt of compensation at a 
total disability rating for 10 consecutive years preceding 
death or if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error in 
previous final RO decisions and certain previous final Board 
decisions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; see also 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 02-7357, -7390 (Fed. Cir. 
Jan. 10, 2003) (holding that, in section 1318 claims, it was 
permissible for VA to exclude claims filed posthumously by a 
veteran's survivor, that is, claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening-i.e., "hypothetical 
entitlement" claims).  

In this case, there was no period during which the veteran 
was rated as totally disabled.  In fact, the veteran never 
had a service-connected disability during his lifetime.  
Similarly, the appellant has not raised any argument based on 
clear and unmistakable error.  Indeed, there were no rating 
decisions during the veteran's lifetime that could be the 
subject of clear and unmistakable error.  Thus, the 
preponderance of the evidence is against the appellant's 
claim for DIC benefits under section 1318.  

Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson)  
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service-connected disability.  Because service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death, service 
connection was not in effect for any disability.  Therefore, 
he was not in receipt of a total and permanent disability 
evaluation due to service-connected disability at the time of 
his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is  
denied. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318  
is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance  
is denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

